DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the features of claim 5 reciting “an inner diameter of the water guide cover mounting portion increases from a top to a bottom” must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:


(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-4, 6-12, and 14-16 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Masashi et al. herein referred to as “Masashi” (JP 2013141508, previously cited in the IDS filed 8/4/2021).
As to claims 1-2, Masashi discloses a washing machine 1 with a rotary tub 30 having an inner diameter that increased from bottom to top (see Figure 2); on tub 30 at an outer circumferential side is a water tubular duct 35b which receives water collected from water recovery portion 35a to drain tub 30 during dewatering steps. The duct 35b has a top inlet 31 and a bottom inlet that drains into a drain pan-type structure 20 (see generally Figures 1-4). 
As to claims 3-4, Masashi discloses the uniform diameter of the duct 35b as shown in at least Figures 2-4. 
As to claim 6, Masashi as shown in its illustrations depicts the duct 35b and associated parts to be integrated with washing machine 1 and tub 30. 
As to claims 7-9, Masashi discloses an upper inlet 32 (Figure 1) and an outlet at the base of duct 35b which supplies water to drain pan 20 (Figures 1-2); the outlet being formed adjacent to the bottom wall of the tub 30.
As to claim 10, Masashi discloses its’ duct 35b is defined by it’s the cover of the duct 35b (Figures 1-2). 
As to claim 11, Masashi discloses that its’ duct 35b is mounted to the exterior of the circumferential tub 30. 
As to claim 12, Masashi discloses a cabinet 10 (Figure 1), rotary tub assembly 30, and other features as discussed above. 
As to claim 14, as discussed above, Masashi discloses a drain pan 20 (Figure 2) as claimed. 
As to claims 15-16, Masashi further discloses a pulsator 33 rotatably movable via pulsator shaft 43, a driving unit 40 comprising a motor 41, clutch 43, and dewatering shaft 44, (see Figure 1)
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Masashi as applied to claims above.
As to claim 5, Masashi does not appear to disclose its duct 34b having a diameter that increases from top to bottom because it seems substantially uniform along the length of duct 34b. As noted in the objection to the drawings, this feature does not seem to be shown in the drawings. However, modification of the diameter/width of the duct 35b, particularly such that it increases in width towards the draining bottom side, would have been an obvious choice to allow for improved water drainage at the bottom of the draining duct 35b, especially when draining washing water than may contain lint or other clothing particles because it would allow for improved draining functions and reduce clogging. Without evidence showing criticality, the optimization of the width of the draining duct appears to be within one of ordinary skill in the art to improve desired draining functions. 
Claim 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Masashi as applied to claims above, and further in view of Yao et al. herein referred to as “Yao” (CN107475986, previously cited in the IDS filed 6/1/2020). 
As to claim 13, Masashi is silent regarding a balance ring, however, Yao discloses a similar washing machine with vertical draining ducts (Figure 1) having a balance ring 230 formed at a top side of its draining ducts. It would have been obvious to one having ordinary skill in the art at the time of the invention to incorporate the use of a balance ring in Masashi, as taught by Yao, as this is a known way to balance the washing machine when rotating a tub. Excessive rotation of the tub, particularly when imbalances occur due to clumping of clothes during the spin cycle, may cause the machine to make excessive noise or damage the apparatus, therefore a balance ring is beneficial to create counterbalance, thus minimizing noise, and potentially damaging imbalances that occur during these spinning or rotating steps. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RITA P ADHLAKHA whose telephone number is (571)270-0378. The examiner can normally be reached M 10-4pm, Tu 10-2pm, W 10-4pm, and Th 10-2pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Barr can be reached on 571-272-1414. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance 





/RITA P ADHLAKHA/Primary Examiner, Art Unit 1711